                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANTHONY REYNOLDS,                              )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )             Case No. 3:14-cv-492-RJD
                                               )
MAJOR DOUGLAS H. LYERLA, et al.,               )
                                               )
       Defendants.                             )

                                            ORDER

DALY, Magistrate Judge:

                                            INTRODUCTION

       Plaintiff Anthony Reynolds, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983, alleging his constitutional

rights were violated while he was incarcerated at Menard Correctional Center (“Menard”).

Plaintiff proceeded to trial on a claim of excessive force against Defendants Lucas Maue, Cedrick

McDonough, and Douglas Lyerla. On May 22, 2018, the Court entered final judgment in this

matter in favor of Defendants following a jury trial before the undersigned (See Doc. 132).

       On June 7, 2018, Plaintiff filed a motion for relief from judgment and for a new trial (Doc.

138). This motion is now before the Court. For the reasons set forth below, the motion is

DENIED.

                                   RELEVANT BACKGROUND

       Plaintiff brings his motion pursuant to Rules 59 and 60 of the Federal Rules of Civil

Procedure. Plaintiff asks the Court for relief from judgment and a new trial, citing issues with

the jury and Defendants’ testimony, which he posits was contradictory.         More specifically,

                                          Page 1 of 6
Plaintiff complains that the selected jurors, as well as the entire jury venire, were Caucasian, while

he is African American. He also notes that some jurors made comments that were “pro officer”

during voir dire, and that these statements tainted the jury pool. Plaintiff points to one juror who

indicated she could not rule against the officers, but, on further questioning by the undersigned,

changed her mind. It is not clear whether this juror was ultimately empaneled. Plaintiff posits

that as an African American bringing a claim against Caucasian correctional officers with an

entirely Caucasian jury, a number of facts were disregarded in the jury’s final decision.

       With regard to the factual evidence, Plaintiff contends that the defendant officers provided

conflicting testimony. In particular, Plaintiff asserts that Defendant Lyerla lied, testifying that

there is a gun tower outside the chow hall when the tower is in the chow hall. Plaintiff also asserts

that Defendant Lyerla’s testimony that Plaintiff was handcuffed outside contradicted the testimony

of the other Defendants who testified he was handcuffed inside. Finally, Plaintiff complains that

counselor Angela Grott was not called to testify because she could have provided testimony

concerning the handling of a grievance and internal affairs investigation.

       Defendants object to Plaintiff’s motion asserting Plaintiff failed to state any facts which

would entitle him to a new trial or relief from judgment under the Federal Rules (Doc. 149). First,

Defendants assert that Plaintiff is not entitled to a jury composed of members of his race and argue

that Plaintiff did not challenge the process by which the jurors were chosen and there is no evidence

to demonstrate that African-American individuals were systemically and intentionally excluded

from the venire. Defendants also contend that all the jurors selected gave unequivocal assurances

that they could be fair and Plaintiff had the opportunity to strike three jurors from the venire and

did not request any additional strikes.

       Defendants also categorically deny that they offered any perjured testimony, and further
                                         Page 2 of 6
assert that Plaintiff was present and represented at trial and had the opportunity to challenge any

testimony. Defendants also note that Plaintiff had the opportunity at trial to testify about his

interactions with Counselor Grott.

                                         LEGAL STANDARDS

        Rule 59 allows the Court to grant a new trial on all or some of the issues, for any reasons

for which a new trial has been granted in federal court. FED. R. CIV. P. 59(a)(1)(A). “In ruling

on a motion for a new trial under Rule 59(a), the Court must determine whether the jury verdict

was against the weight of the evidence or if the trial was unfair to the moving party.” Purtell v.

Mason, No. 04 C 7005, 2006 WL 2037254, at 3 (N.D. Ill. July 18, 2006) (citing Kapelanski v.

Johnson, 390 F.3d 525, 530 (7th Cir. 2004)).

        In deciding whether a new trial is appropriate on fairness grounds, the Court must be guided

by the principle that “civil litigants are entitled to a fair trial, not a perfect one,” and “a new trial

will not be ordered unless there was an error that caused some prejudice to the substantial rights

of the parties.” Lemons v. Skidmore, 985 F.2d 354, 357 (7th Cir. 1993).

        Further, Rule 59(e) provides a basis for relief where a party challenges the Court’s

application of the law to the facts of the case. See Osterneck v. Ernst & Whinney, 489 U.S. 169,

174-76 (1989) (concluding that Rule 59(e) was intended to apply to the reconsideration of matters

encompassed within the merits of a judgment). While Rule 59(e) permits a district court to

exercise its discretion to correct its own errors, sparing the time and expense of further proceedings

at the appellate level, Divane v. Krull Elec. Co. Inc., 194 F.3d 845, 848 (7th Cir. 1999), “ill-

founded requests for reconsideration of issues previously decided … needlessly take the court’s

attention from current matters.” Berger v. Xerox Ret. Income Guar. Plan, 231 F.Supp.2d 804,

820 (S.D. Ill. 2002). Typically, Rule 59(e) motions are granted upon a showing of either newly
                                         Page 3 of 6
discovered evidence not previously available or evidence in the record that clearly establishes a

manifest error of law or fact. Sigsworth v. City of Aurora, Ill., 487 F.3d 506, 511-12 (7th Cir.

2007); Romo v. Gulf Stream Coach, Inc., 250 F.3d 1119, 1121 n.3 (7th Cir. 2001). “[M]anifest

error is not demonstrated by the disappointment of the losing party. It is the wholesale disregard,

misapplication, or failure to recognize controlling precedent.” Oto v. Metropolitan Life Ins. Co.,

224 F.3d 601, 606 (7th Cir. 2000) (internal citations omitted). A proper motion to reconsider does

more than take umbrage and restate the arguments that were initially rejected during the summary

judgment phase. County of McHenry v. Ins. Co. of the West, 438 F.3d 813, 819 (7th Cir. 2006);

Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004); Oto, 224 F.3d at 606.

       Rule 60(b) contains a more exacting standard than Rule 59(e), although it permits relief

from a judgment for a number of reasons including mistake, fraud, misrepresentation, or

misconduct by an opposing party, or “any other reason that justifies relief.” FED. R. CIV. P. 60(b).

In contrast to Rule 59(e), however, legal error is not an appropriate ground for relief under Rule

60(b). Gleash v. Yuswak, 308 F.3d 758, 761 (7th Cir. 2002) (“A contention that the judge erred

with respect to the materials in the record is not within Rule 60(b)’s scope, else it would be

impossible to enforce time limits for appeal.”). Relief under Rule 60(b) is an extraordinary

remedy and is only granted in exceptional circumstances. United States v. 8136 S. Dobson St.,

Chicago Ill., 125 F.3d 1076, 1082 (7th Cir. 1997).

                                           DISCUSSION

  1. Jury Selection Issues

     Plaintiff suggests issues with the composition of the jury (and the venire) in this case given

their race and statements made during voir dire. The Supreme Court has held that a defendant is

not entitled to a jury composed of members of his race. Nehan v. J.B. Hunt Transp., Inc., 179 F.
                                         Page 4 of 6
App’x 954, 956 (7th Cir. 2006) (citing Batson v. Kentucky, 476 U.S. 79, 85 (1986)). Moreover,

the Seventh Circuit Court of Appeals has remarked that “the makeup of any given venire is not

significant, provided all rules for selection have been observed.” United States v. Duff, 76 F.3d

122, 125 (7th Cir. 1996). If Plaintiff believed his due process rights were violated in this instance,

he could have challenged any discriminatory use of peremptory challenges by Defendants during

voir dire or he could have pursued a statutory challenge to the composition of his jury under the

Jury Selection and Service Act, see 28 U.S.C. § 1861 et seq., but he did not. See Nehan, 179 F.

App’x at 956. Plaintiff made no indication during trial that he found the composition of the jury

or any statements made during voir dire to be problematic. Plaintiff also did not request any

additional strikes beyond the three peremptory strikes allowed by the undersigned to remove any

jurors. For these reasons, the Court finds no basis for a new trial or relief from judgment due to

the composition and selection of the jury.

  2. Defendants’ Testimony

      Plaintiff contends a new trial or relief from judgment is also warranted because Defendant

Lyerla lied during his testimony and contradicted the testimony of the other two defendants on at

least one occasion. Specifically, Plaintiff takes issue with Lyerla’s testimony concerning the

location of a guard tower and his description of where Plaintiff was located when he was

handcuffed. As to the issue concerning the guard tower, the Court finds it is not relevant to

Plaintiff’s claims and is clearly not an appropriate basis for a new trial or relief from judgment

under Rules 59 or 60. The inconsistency of Lyerla’s testimony appears to be an ordinary

inconsistency that appears when a witness’s memory or nerves fail them. Moreover, it was fair

game for cross-examination at trial. Because Rule 59 and 60 do not allow for a new trial or relief

from judgment for raising arguments that could have been made at trial, Plaintiff’s motion is denied
                                          Page 5 of 6
on this basis.

  3. Counselor Angela Grott

        Plaintiff complains that counselor Angela Grott was not called to testify and she could have

provided testimony concerning her handling of Plaintiff’s grievance and an internal affairs

investigation. First, the Court notes that Defendants’ objection to Plaintiff calling Angela Grott

to testify was overruled and Plaintiff was allowed to call Grott as a witness. However, prior to

trial in this matter, Plaintiff, through counsel, agreed that in lieu of Grott’s testimony, the following

uncontroverted fact would be read to the jury: “Menard Correctional Center has no records,

including documentation or photographs, of an investigation by its Internal Affairs Department

regarding the alleged assault of Anthony Reynolds on June 3, 2012” (see Doc. 121 at 2). Because

Plaintiff had an opportunity to call Grott to testify, but chose not to, there is no basis to grant

Plaintiff’s motion. Further, the Court notes Plaintiff’s complaints concerning statements made

about the lack of an internal affairs investigation in Defendants’ counsel’s closing arguments.

First, the Court notes that counsel acted appropriately as attorneys may suggest inferences based

on the evidence. Moreover, the jury was instructed that the lawyers’ opening statements and

closing arguments were not to be considered as evidence (see Doc. 128 at 5). Finally, Plaintiff

fails to articulate how this issue establishes a manifest error in law or fact to warrant a new trial or

relief from judgment. For these reasons, Plaintiff’s Motion is DENIED.

IT IS SO ORDERED.

DATED: March 19, 2019


                                                        s/ Reona J. Daly
                                                        Hon. Reona J. Daly
                                                        United States Magistrate Judge
                                             Page 6 of 6
